Citation Nr: 1546709	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  The Veteran died on April [redacted], 2010.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was certified to the Board by the RO in Nashville, Tennessee.

The appellant appeared at a video conference hearing in February 2014 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not in receipt of service connection for any disability.

2.  The Veteran died on April [redacted], 2010, as the result of adenocarcinoma of the esophagus with liver metastasis.  There were no other underlying conditions contributing to death list on the death certificate, and the weight of the probative medical evidence of record does not indicate that any additional conditions contributed to his death.

3.  The Veteran did not have non-Hodgkin's lymphoma or respiratory cancer.

4.  There is no competent medical evidence of record indicating that the Veteran's adenocarcinoma of the esophagus with liver metastasis was incurred during the Veteran's active service or that it is etiologically related to any event or injury in service, including due to exposure to herbicides, including Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In the current case, VA has met all statutory and regulatory notice and duty to assist provisions with regard to the appellant's claim.

An October 2011 letter fully satisfied the duty to notify provisions pertaining to claims for service connection for the cause of a veteran's death prior to initial December 2011 adjudication of the appellant's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records, relevant VA treatment records, and private treatment records submitted by the appellant are in the file.  The appellant has indicated that all of the Veteran's medical treatment was through the Mountain Home/Johnson City VA Medical Center.  The appellant has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes obtaining an autopsy or medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board concludes an autopsy is not needed in this case, as the cause of the Veteran's death is known.  Daves, 21 Vet. App. at 50-51.  A medical opinion has been obtained regarding whether the Veteran's test results indicated that he had non-Hodgkin's lymphoma at the time of his death, and this opinion is sufficient for the purpose of adjudicating the current issue on appeal, as it involved a review of the relevant medical record and is based on the guidance of qualified medical experts.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the reasoning of the opinion was not extensive, the limited information required from the medical opinion was provided, and it was clear from the context of the opinion that the examiner rendered his conclusion based on an accurate review of the medical record in question.  It is adequate and entitled to at least some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no other theories of entitlement for which competent evidence indicating that the cause of the Veteran's death may be related to any incident of service, to include herbicide exposure.  As such, provision of additional assistance in the form of another medical opinion is not warranted.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that provision of a medical opinion was not warranted where there was no competent lay or medical evidence suggesting an association between the cause of a veteran's death and service). 

In addition to the documentary evidence, the appellant's February 2014 Board hearing testimony is of record.  At the hearing, the issue on appeal was identified, the appellant had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no indication that any failure on the part of VA to provide notice or assistance that reasonably affects the outcome of this case, the Board finds that any such notice or assistance failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Service connection for the Cause of the Veteran's Death

The appellant contends that her husband's death from esophageal carcinoma was caused by his exposure to Agent Orange in service.  The appellant testified at a February 2014 Board hearing that the Veteran started treatment for esophageal cancer in March 2010, and that he was told that it had spread to his liver and bone marrow.  Board Hearing Tr. 3.  She stated that a nurse practitioner had provided her with a statement explaining that a doctor had found that the Veteran also had non-Hodgkin's melanoma and that she believed the esophagus was part of the respiratory system, and thus should be subject to Agent Orange presumptions.  Id. at 4-5.  The appellant has also submitted statements indicating that she believes her husband's heart problems contributed to his death.  For the reasons that follow, the Board finds that the Veteran did not have non-Hodgkin's lymphoma, a respiratory cancer, or heart disease.  The Board also finds that the cause of the Veteran's death was adenocarcinoma of the esophagus and that there is no competent evidence linking the cancer to any incident of service.  The Board concludes that the criteria for service connection for the cause of the Veteran's death.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  Of note in this case, the Veteran was not in receipt of service connection for any disability during his lifetime.  Nonetheless, benefits may be awarded if the cause of the Veteran's death was one for which service connection could be awarded.  The Veteran's death certificate lists his cause of death as adenocarcinoma of the esophagus with liver metastasis.  There are no contributing causes listed.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board finds that the Veteran's terminal cancer was neither non-Hodgkin's lymphoma nor a respiratory cancer.  

The appellant's first contention is that the Veteran actually had non-Hodgkin's lymphoma.  The appellant has not alleged and the record does not otherwise suggest that she has any sort of medical education, training, or experience.  Accordingly, she is a lay person.  38 C.F.R. § 3.159(a).  Cancers are generally considered medically complex disorders that lay persons are not competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may competently report what she has been told by a medical professional.  Id.  The appellant's February 2014 testimony is competent to establish that some medical professional thought that the Veteran had non-Hodgkin's lymphoma.  However, the opinion underlying her testimony is of record in the form of a June 2012 letter from a nurse practitioner.  As such, the appellant's testimony is cumulative and of no independent probative value.

The June 2012 letter in question is from a nurse practitioner.  The nurse practitioner wrote that the Veteran had been diagnosed with "adenocarcinoma to liver from the esophagus with a biopsy of Signet ring CK7 (+)," which should indicate that the Veteran had non-Hodgkin's lymphoma.  A March 2010 record from oncologist A.N.H. showed that a biopsy had found signet cell poorly differentiated adenocarcinoma, and the clinic note stated that the Veteran had "Metastatic Adenocarcinoma to liver from esophagus, Signet ring type from BX of esophageal mass, PD, Multiple liver lesions, CK7(+), CK20 (-), TTF-1 (-)."  

The Board affords the June 2012 letter little probative value.  First, although the writer is a medical professional, the writer is a nurse practitioner, not a medical doctor and much less an oncologist.  Second, the Board observes that, although the writer references a March 2010 treatment note by an oncologist, the underlying treatment note does not itself make any reference to the possibility of non-Hodgkin's lymphoma.  As a result, the Board is left without a cogent rationale for the conclusion reached.  If the writer was correctly applying sound medical principles, the Board cannot tell from the document what those principles were or if they were reliably applied.  Cf. Fed. R. Evid. 702 (indicating that expert witness testimony and other medical opinion evidence may only be deemed probative if it (1) is based upon sufficient facts or data; (2) is the product of reliable principles and methods; and (3) has reliably applied the principles and methods to the facts of the case).

The remaining medical evidence does not support the June 2012 letter's conclusion.  First, the Veteran's death certificate lists his cause of death as adenocarcinoma of the esophagus with liver metastasis.  There are no contributing causes listed.  Second, the Veteran's VA treatment records show that in March 2010 he was diagnosed with stage IV esophageal adenocarcinoma with numerous liver metastases.  These records do not reference non-Hodgkin's lymphoma or a respiratory cancer.  

Most importantly, a VA medical opinion was obtained in October 2012 to address the appellant's contention that the Veteran had non-Hodgkin's lymphoma.  The examiner reviewed the claims file and found that it was less likely than not that the Veteran's death was related to non-Hodgkin's lymphoma.  The examiner discussed the Veteran's medical history, including the finding of differentiated adenocarcinoma/signet right cell-type with a positive CK7.  He stated that these biopsy findings had been reviewed with the oncology department, who did not concur with the possibility of non-Hodgkin's lymphoma.

After reviewing all of the evidence of record, the Board finds that the overwhelming weight of the evidence of record shows that the Veteran died of esophageal adenocarcinoma with numerous liver metastases, but not non-Hodgkin's lymphoma.  The Veteran's death certificate and the VA treatment records for the period leading up to his death clearly show that he had been diagnosed with esophageal cancer which was already severely advanced at the time it was discovered, and due to liver failure, no course of treatment beyond palliative care was recommended.  The death certificate and medical records do not show any additional contributory causes of death or any other possible complications which could have contributed substantially or materially to his death.  See 38 C.F.R. § 3.312(c)(1).  Much like the June 2012 letter, the October 2012 opinion was not authored by a medical doctor.  Instead, it was authored by a physician's assistant.  The Board places greater weight on the October 2012 medical opinion because October 2012 opinion was made in conjunction with a specialist's review.  

Additionally, the Board finds no indication in any of the medical records that the Veteran had non-Hodgkin's lymphoma at the time of his death.  If the Veteran had a form of lymphoma, it is not clear why his treatment records, which include diagnoses from oncologists, did not mention that fact.  

The Board therefore finds that the Veteran did not have non-Hodgkin's lymphoma.  The presumption of service connection for non-Hodgkin's lymphoma is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The appellant's next contention is that the Veteran's esophagus cancer should be considered a respiratory cancer.  Respiratory cancer is a disease deemed associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  However, statute and regulation define respiratory cancer as including cancer of the lung, bronchus, larynx, and trachea.  Id.  Esophageal cancer is considered to be a cancer involving digestive organs and not the respiratory system.  77 Fed. Reg. 47,927.  There is no competent evidence indicating that the Veteran had cancer of the respiratory system, and this presumption is not applicable in the current case.

In sum, the Board concludes that the presumptions of service connection are not applicable in this case; however, a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee, 34 F.3d at 1042.  In other words, the fact that a veteran did not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection as entitlement may alternatively be established on a direct basis. 

The Board also finds no competent evidence that the Veteran had a heart disorder which caused or contributed to his death.  It is not at all clear whether the Veteran was in fact diagnosed with heart disease.  The appellant has not offered a basis for a heart disease diagnosis.  There is no indication that she was told by a medical professional that the Veteran had heart disease.  As mentioned, she is a layperson.  Whether the Veteran had heart disease is a complex medical question, concerning complex biological processes, anatomical relationships, and physiological functioning within the Veteran's body.  Although lay persons are competent to provide opinions on some medical issues, whether the Veteran had heart disease, falls outside the realm of common knowledge of a lay person because it involves processes not observable to a lay person through the five senses.  

Private medical records submitted by the appellant show that the Veteran was treated for a cerebrovascular accident and internal carotid artery stenosis in July 2004.  The private record makes no reference to heart disease.  Regardless, the appellant's heart disease allegation may be directed at the herbicide disease presumption for ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Peripheral manifestations of arteriosclerosis such as stroke and peripheral vascular disease are specifically excluded from the presumption.  Id. at Note 2.  Thus, presumptive service connection would not be available for the 2004 stroke, carotid artery stenosis, or residuals thereof, even assuming material or substantial contribution to the cause of the Veteran's death.  See 38 C.F.R. § 3.312(c)(1).  

The April 2010 discharge summary does not show a current diagnosis of any heart disorder, and lists remote cerebrovascular accident only as history.  Heart disease is not indicated as a contributing cause of death on the Veteran's death certificate, and there is no other evidence suggesting that the Veteran had heart disease at the time of his death or that it contributed materially or substantially to his death.  See 38 C.F.R. § 3.312(c)(1).

The medical evidence of record shows that the Veteran's sole immediate and underlying cause of death was adenocarcinoma of the esophagus with liver metastasis.  See 38 C.F.R. § 3.312(b).  While the appellant has submitted private medical records showing that he had been treated for a cerebrovascular accident in July 2004, there is no indication that this disorder continued up to the time of his treatment in 2010.  The Veteran's VA treatment records show that in March 2010 he was diagnosed with stage IV esophageal adenocarcinoma with numerous liver metastases.  It was found that chemotherapy was not an option due to the decline in the Veteran's condition and liver failure secondary to large tumor load.  It was recommended that the Veteran be placed on palliative care, and home hospice care was arranged.  The Veteran's diagnoses at the time of his April 2010 discharge from the hospital were stage IV esophageal adenocarcinoma with numerous liver metastases, rheumatoid arthritis, leukocytosis, thrombocytopenia, hyponatremia, hypoalbuminemia, normocytic normochromic anemia, and history of remote cerebrovascular accident.  

The question remaining is whether service connection for adenocarcinoma of the esophagus with liver metastasis may be granted.  Unfortunately, as there is no competent evidence indicating a relationship between adenocarcinoma of the esophagus with liver metastasis and the Veteran's service, service connection is not warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is no competent evidence of record showing that the Veteran's adenocarcinoma of the esophagus with liver metastasis was caused by exposure to herbicides.  The appellant herself has not indicated that she has been told at any time that herbicide exposure was the cause of the Veteran's adenocarcinoma of the esophagus with liver metastasis.  However, as a layperson, she is not competent to provide a medical opinion on the etiology the Veteran's esophageal adenocarcinoma or to opine on the Veteran's cause of death.  Jandreau, 492 F.3d at 1376-77 (noting that complex medical questions are generally beyond the competency of lay persons); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Diseases such as esophageal adenocarcinoma and non-Hodgkin's lymphoma are complex diseases which require a qualified medical professional to diagnosis.  The Board finds the etiology of such diseases is beyond the scope of knowledge of a lay person.  Jandreau, at 1377 n. 3 (observing that cancers are medically complex).

The medical evidence does not indicate that there exists a link between the Veteran's esophageal adenocarcinoma and service due to any cause including exposure to herbicides which would allow for a grant of service connection on a direct basis.  See Shedden, 381 F.3d at 1167.  The Veteran's VA treatment records are silent for any treatment for esophageal adenocarcinoma or any other type of cancer or disorder of the esophagus.  There is no evidence, lay or medical, to suggest that the cancer was present during service, within one year of service separation, or was productive of symptoms continuously since service.  The first diagnosis of esophageal adenocarcinoma was in 2010, approximately 40 years after the Veteran's separation from active duty; the passage of so many years between discharge from active service and the documentation of a claimed disability is also a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (a lengthy lapse of time of a showing of a disease or injury is a factor for consideration in deciding a service connection claim).  

The Board is sympathetic to the appellant's contentions and her belief that exposure to herbicides may have led to her husband's death.  The assertions of the appellant that her husband had non-Hodgkin's lymphoma or heart disease which contributed to his death or that his esophageal adenocarcinoma was caused by exposure to herbicides in service are not found to be competent evidence.  The remaining evidence of record does not indicate that such an association may be possible.  This evidentiary deficiency concerning the nexus element is fatal to a claim on the basis of direct service connection without the benefit of presumptive service connection.  Thus, the Board concludes that service connection on a direct basis is not warranted.  38 U.S.C.A. § 1131; Shedden, at 1167; 38 C.F.R. § 3.303.

In sum, the weight of the evidence of record shows that the sole immediate cause of the Veteran's death was adenocarcinoma of the esophagus with liver metastasis, and there were no substantially or materially contributing medical causes.  In order to establish service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  In this case, esophageal adenocarcinoma was not shown in service, and there is no competent and probative evidence indicating a nexus between the Veteran's service and esophageal adenocarcinoma.  Without any competent and credible evidence indicating that adenocarcinoma of the esophagus with liver metastasis was caused by or otherwise related to the Veteran's service, service connection for the cause of the Veteran's death is not warranted.

Although the Board is sympathetic to the appellant's assertions and by no means wishes to minimize the honorable period of service the Veteran provided, the claim of entitlement to service connection for the cause of Veteran's death must be denied.  The preponderance of the evidence of record simply does not establish that the Veteran's cause of death was caused by or otherwise related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


